*254MEMORANDUM OPINION
BUSSEY, Judge.
Jimmie Brown, hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Canadian County for the crime of Assault with a Dangerous Weapon and from the judgment and sentence fixing his punishment at three years imprisonment in the state penitentiary, he appeals.
The single assignment of error urged on appeal was urged in the trial court in the defendant’s motion for directed verdict and his demurrer to the evidence. Both motions were based on the assertion that the evidence was not sufficient to establish the offense of Assault with a Deadly Weapon. Neither in the trial court, nor on appeal, .has the defendant cited any authority supporting this position, but to the contrary, the evidence affirmatively establishes that the defendant had been staying at the home of one Milas Harris, Jr. for approximately three weeks as a non-paying houseguest until the day that the assault occurred. Harris, the defendant, and others, had gone to the home of one Willie Trimble where they argued over a woman and Harris directed the defendant to get his clothes and move. After Harris, and others, had returned to the home, the defendant came to the home and left, returning some IS or 20 minutes later, and fired three pistol shots — one through the window and two through the door where Harris was standing. The two bullets passed so close to Harris that fragments from the bullets or the woodwork, singed him. While witnesses disagreed as to whether three or four shots were fired, all were in agreement that the shots were fired into the room where Harris and others were present.
Under these undisputed facts, it is readily apparent that the evidence amply supported the verdict of the jury and that the judgment and sentence appealed from should be, and the same is hereby, affirmed.